Citation Nr: 0503389	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  94-18 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued a 30 percent rating for 
sarcoidosis.

The veteran appeared and gave testimony before a hearing 
officer at the RO in September 1992.  A transcript of that 
hearing is associated with the claims folder.

During the pendency of this appeal, the veteran's claims 
folder was transferred to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected sarcoidosis is not manifested by a 
severe productive cough, dyspnea on slight exertion, or 
pulmonary function tests indicative of severe ventilatory 
impairment.

3.  On and after October 7, 1996, the veteran's sarcoidosis 
has been manifested by a forced expiratory volume at one 
second (FEV-1) of 75 percent of the predicted value, a ratio 
of FEV-1 to forced vital capacity (FEV-1/FVC) of 115 percent, 
total lung capacity of 75 percent, residual volume of 71 
percent, no diffusing lung capacity, and a diffusion of 73 
percent.  There is no pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.97 Diagnostic Codes 6600 (1995) and Diagnostic Codes 
6600, 6846 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West 2004)), redefined VA's duty to assist a veteran 
in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a July 2003 letter and March 2004 supplemental statement 
of the case (SSOC), the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
and SSOC gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Some 
of the notice in this case was provided after the initial 
decision.  However, the Pelegrini court made clear that its 
decision was not intended to "explicitly or implicitly" 
invalidate any rating decisions made prior to the effective 
date of the VCAA, and that it a sufficient remedy for absent 
VCAA notice was a remand for the RO to provide the necessary 
notice.  Pelegrini v. Principi, 120, 122-124.  This remedy 
was essentially provided by the RO when it ultimately 
provided the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the letter and SSOC, the RO informed the veteran of the 
evidence he needed to submit.  In the letter, the RO 
specifically requested that the veteran provide it with 
evidence of increased severity of his sarcoidosis, including 
the name and location of any VA or military facility with 
records that would assist in deciding the claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records and service personnel records are associated 
with the claims folder.  VA has obtained all known treatment 
records, and there are no outstanding records that could be 
relevant to his appeal for increased rating.  The veteran was 
afforded VA examinations in November 1996, August 1999, and 
February 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Analysis of the facts in this case is complicated by changes 
of the regulations governing evaluation of the sarcoidosis 
during the course of the veteran's appeal.

Effective October 7, 1996, VA amended its Schedule for Rating 
Disabilities with respect to respiratory disorder.  See 61 
Fed. Reg. 46,728 (Sep. 5, 1996) (codified as amended at 38 
C.F.R. § 4.97 (2003).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., at 272 (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 
(Fed. Cir. 2002).

In determining whether a particular statute or regulation may 
be applied to a pending case, VA must first determine whether 
the statute or regulation itself addresses that issue.  If it 
does not, VA must determine whether applying the statute or 
regulation to the pending case would have a genuinely 
retroactive effect, taking into account such factors as 
whether the provision is substantive or procedural, whether 
it would impose new duties with respect to transactions 
already completed or would only affect prospective relief, 
whether it would attach new legal consequences to events 
completed before its enactment or extinguish rights that 
previously accrued, and whether application of the new 
provision would be consistent with notions of fair notice and 
reasonable reliance.  In making this determination, VA should 
consider the potential effects on the Government as well as 
on claimants and should consider the procedural posture of 
the pending claim to the extent it bears upon the factors 
discussed above.  VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 
25179 (2004).

A liberalizing law or regulation generally has no prohibited 
retroactive effect, while a law or regulation that places new 
restrictions on eligibility for a benefit has a prohibited 
retroactive effect.  Id.

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see 
38 U.S.C.A. § 5110(g) (West 2002).  Accordingly, the Board 
has the duty to adjudicate the appellant's claims under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v, Principi, 17 Vet. App. 4, 9 
(2003). 

With these considerations in mind the Board will consider 
whether the old regulation provides a basis for an increased 
rating at any time since the claim for increase, and whether 
the new regulation provides a basis for an increased rating 
for the period beginning October 7, 1996.

Prior to October 7, 1996, the disability had been evaluated 
under Diagnostic Code 6600 chronic bronchitis, under which a 
30 percent rating was warranted when chronic bronchitis was 
moderately severe with a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway construction.  A 60 percent rating 
was warranted when chronic bronchitis was severe with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent rating was provided for pronounced chronic 
bronchitis with copious productive cough, and dyspnea at 
rest; pulmonary function testing showing a severe degree of 
chronic airway obstruction with symptoms of associated severe 
emphysema or cyanosis and findings of right sided heart 
involvement.  38 C.F.R. § .97, Code 6600 (1995).

On and after October 7, 1996, the disability has been 
evaluated pursuant to the criteria of Diagnostic Code 6846 
for sarcoidosis.  Under 38 C.F.R. § 4.97, Diagnostic Code 
6846, a 30 percent rating requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  The note that follows in that code shows that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 30 percent 
rating is warranted for chronic bronchitis when there is a 
FEV-1 of 56 to 70 percent predicted, or a FEV-1/FVC of 56 to 
70 percent, or a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 
percent predicted.  A 60 percent rating is warranted when 
there is a FEV-1 of 40 to 55 percent predicted, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted where there is a FEV-1 less than 
40 percent of predicted value, or; the ratio of FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 
15ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  



Analysis

The old provisions of Diagnostic Code 6600 provided that the 
next higher evaluation after 30 percent, was 60 percent.  
That evaluation would require severe productive cough, 
dyspnea on slight exertion, and pulmonary function tests 
indicative of severe ventilatory impairment.  The most recent 
VA examination, conducted in February 2004, shows that the 
veteran denied any productive cough.  He reported dyspnea 
only after the equivalent of climbing one flight of stairs, 
and pulmonary function tests (PFTs) were interpreted as 
showing mild ventilatory defect.

Since this is an increased rating case, the most recent 
medical findings are to be given precedence over past 
examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  However, a review of the earlier medical evidence 
does not show that the veteran has ever been found to meet 
the three requirements (severely productive cough, dyspnea on 
slight exertion, PFTs showing severe ventilatory defect) 
needed for a 60 percent evaluation under the old rating 
criteria.  Therefore, a disability rating in excess of 30 
percent would not be warranted under the old provisions of 
Diagnostic Code 6600.

Under the new rating criteria sarcoidosis is evaluated under 
Diagnostic Code 6846.  A 60 percent rating requires pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  

On the most recent examination the veteran complained of 
progressive shortness of breath, and the examiner thought 
this symptoms might be attributable to sarcoidosis.  Although 
a chest X-ray was normal, the examiner's finding suggests 
that there is pulmonary involvement.  However, the VA 
outpatient treatment records do not show that he has been 
prescribed corticosteroids for control.  

In January 2004, the it was reported that the veteran felt 
good, had no major shortness of breath, and no chest pain.  
His sarcoidosis was described as quiescent.  He was advised 
to take his blood pressure medicine, but there was not 
mention of corticosteroids.  As long ago as the veteran's 
hearing in September 1992, the veteran reported that the only 
medication he took for sarcoidosis consisted of daily 
vitamins.  On the February 2004 examination it was noted that 
the veteran did not require inhalers or oxygen.  The record 
indicates that the veteran takes no medication for his 
sarcoidosis.  Therefore, a higher rating under Diagnostic 
Code 6846 is not warranted. 

Alternatively, it is arguable that a higher rating could be 
assigned under the new version of Diagnostic Code 6600, for 
evaluating bronchitis.  However, the most recent PFTs do not 
reach the levels required for a 60 percent evaluation.  The 
veteran's most recent FEV-1 was 75 percent of expected, and 
FEV-1/FVC was 115 percent of predicted, and his diffusing 
capacity (DLCO) was 73 percent of expected.  His pulmonary 
oxygen was 80.8.  

In August 1999, the veteran's FEV-1 was 62 percent of 
predicted and FEV-1/FVC was 80 percent of predicted.  In 
November 1996, FEV-1 was 56 percent of predicted and FEV-
1/FVC was 105 percent of predicted.  These readings do not 
reflect the impairment required for a rating in excess of 30 
percent under Diagnostic Code 6600.

In view of the foregoing, the Board finds that the evidence 
preponderates against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).  The most recent VA examinations do 
not contain evidence showing any of the requisite clinical 
findings to meet the diagnostic criteria for assignment of 
disability rating in excess of 30 percent under the pertinent 
diagnostic codes discussed above.  The evidence is far more 
probative than the veteran's own assertions concerning the 
degree of his impairment.  

Additionally, the Board does not find that consideration of 
referral for an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The veteran has not 
alleged, nor does the evidence suggest, that sarcoidosis 
causes marked interference with his employment, or that such 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The veteran has not been recently hospitalized for 
sarcoidosis, and there have been no reports that sarcoidosis 
has interfered with employment.  


ORDER

A disability rating in excess of 30 percent for sarcoidosis 
is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


